Citation Nr: 1816070	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to July 1992.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In that decision, the RO granted an initial noncompensable rating for left ear hearing loss, effective September 13, 2011, but denied service connection for right ear hearing loss.  The Veteran appealed the RO's decision regarding the rating assigned to the left ear and the denial of right ear hearing loss.  The RO subsequently issued an August 2016 rating decision that awarded an initial noncompensable rating for bilateral hearing loss, effective September 13, 2011.  Hence, the issue on appeal is as reflected on the first page of this decision.

FINDING OF FACT

Throughout the appeal period, the Veteran's audiometric testing has revealed no worse than Level I hearing in the left and right ears.  

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met at any point during the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a compensable initial rating for his service-connected bilateral hearing loss.  

The criteria for rating hearing impairment utilize the results of controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA (in exceptional cases as described in 38 C.F.R. § 4.86), and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85 (2017). 

The evidentiary record contains VA audiological examinations conducted in October 2012 and June 2016, which are considered the most competent, reliable, and probative evidence of record. 

The evidentiary record also contains audiograms and word recognition scores conducted in April and July 2015; however, the word recognition scores were obtained using tests other than the Maryland CNC test as required by 38 C.F.R. § 4.85.  Therefore, the audiometric findings in the April and July 2015 treatment records will not be considered in evaluating this claim.  Likewise, the additional medical evidence of record, inclusive of VA and private treatment records, do not contain any audiological examinations conducted during the appeal period and, thus, will not be addressed.

The results of the October 2012 examination indicate there was an average pure tone threshold in the Veteran's left ear of 32.5 decibels, while the average pure tone threshold in the right ear was 27.5 decibels.  The Veteran's speech recognition was 94 percent in both ears.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in both his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII. 

Likewise, the June 2016 VA examination indicates there was an average pure tone threshold in the Veteran's left ear of 33 decibels, with speech recognition of 96 percent, while the average pure tone threshold in the right ear was 29 decibels, with speech recognition of 98 percent.  Therefore, under Table VI, the Veteran's hearing acuity was at Level I in both ears, which results in a noncompensable (zero percent) disability rating under Table VII.  The Veteran has not alleged that his hearing has worsened since this last examination and the Board finds that the evidence of record is adequate for rating purposes.

Notably, the pure tone thresholds recorded during the October 2012 and June 2016 VA examinations do not reflect exceptional hearing impairment in either ear, as pure tone thresholds at each of the four specified frequencies was not 55 decibels or more.  Therefore, a compensable rating also is not warranted based upon an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  

As shown above, the evidence does not reflect that the Veteran's bilateral hearing impairment has been more disabling than as noted above.  Therefore, a staged rating is not warranted for the Veteran's bilateral hearing disability.

In evaluating this claim, the Board notes the Veteran has reported having difficulty hearing, including when teaching; however, he has also reported being able to hear much better with hearing aids and there is no additional evidence showing the Veteran's bilateral hearing loss has actually or effectively rendered him unemployable or has been so exceptional or unusual to warrant the assignment of a compensable rating on an extra-schedular basis.  

Based on the foregoing, the Board finds the most competent and probative evidence of record shows that, since September 13, 2011, the Veteran's service-connected bilateral hearing loss is entitled to no higher than a zero percent disability rating, as reflected on Table VII of 38 C.F.R. § 4.85.  Therefore, the preponderance of the evidence is against the grant of a compensable rating for the Veteran's bilateral hearing loss at any point during the appeal period and the benefit-of-the-doubt doctrine is inapplicable.  


ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


